DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10386489. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same LIDAR scanner that includes a signal that is scanned by the same substantially transparent and partially conductive substrate with a series of particles possessing an induced dipole moment. 

Claims of current application
Claims of 10386489
1
1
2
1
3
1
4
NA

NA
6
NA
7
2
8
NA
9
NA
10
NA
11
NA
12
NA



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-6 recites the limitation "said beam scanner" and “said at least one beam scanner”.  Note the claims use the term “beam scanner” and “at least one beam scanner” throughout the claims, consistency is required in the claims. 
Allowable Subject Matter
Claims 8-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hillis (20070122155) shows the closest prior art and includes a method of using a beam scanner as a receive module of a vision system to steer a reflected beam into a detector, comprising the following steps:

1 installing at least one beam scanner on a vehicle at a location having an field of view of an environment external the LIDAR (see figure 21), said at least one beam scanner comprising at least one substantially transparent (see figure 3 and 4 note paragraph 94) and partially conductive substrate plate (see paragraph 94 also note figures 8-10) having at least one generally planar face (see figure 4) with a series of affixed particles (see figures 3 and 4 note Ref 102) where each of said affixed particles are of a substantially consistent size (see paragraph 38 and 126), and where each of said affixed particles can possess an induced dipole moment (see paragraph 99), and where each of said affixed particles are in electrical contact with said substantially transparent and partially conductive substrate plate (see figures 3, 4, and 8-10);



3 reflecting said electromagnetic beam from an object or a surface located in said environment external to the system (see figure 21 Ref 100b);

4 receiving a reflected electromagnetic beam at said at least one beam scanner (note the transmitting and receiving is done by at least one antenna as shown in figure 21);

5 converting said reflected electromagnetic beam at said at least one beam scanner into a steered beam (see paragraph 233-236); and

6 communicating said steered beam into a detector (see paragraph 233-236).
However Hillis fails to show one beam scanner on a vehicle at a location having an field of view of an environment external to said vehicle, said at least one beam scanner comprising at least one substantially transparent and partially conductive substrate plate having at least one generally planar face with a series of affixed particles where each of said affixed particles are of an arbitrary size.  Note the size of the particles are not arbitrary but note that Hillis specifically chooses the size of the particles relative to the wavelength of desired scanned light.  Hillis teaches away from arbitrary sizes and specifically indicates that the size of the particles is a major component in the design to optimize the beam steering antenna. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645